 


109 HR 3845 IH: To set at 90 percent the Federal medical assistance percentage (FMAP) and the enhanced FMAP for medical and child health assistance provided in States highly impacted by Hurricane Katrina and to Katrina Hurricane evacuees in other States during fiscal year 2006 under the Medicaid Program and SCHIP.
U.S. House of Representatives
2005-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3845 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2005 
Mr. Gingrey (for himself, Mr. Alexander, Mr. Boustany, and Mr. Taylor of Mississippi) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To set at 90 percent the Federal medical assistance percentage (FMAP) and the enhanced FMAP for medical and child health assistance provided in States highly impacted by Hurricane Katrina and to Katrina Hurricane evacuees in other States during fiscal year 2006 under the Medicaid Program and SCHIP. 
 
 
1.90 percent FMAP and enhanced FMAP for medicaid and SCHIP assistance in Hurricane Katrina impacted States and evacuees during fiscal year 2006 
(a)In generalNotwithstanding any other provision of law, the Federal medical assistance percentage and the enhanced FMAP shall each be equal to 90 percent with respect to medical assistance and child health assistance under titles XIX and XXI of the Social Security Act for items and services furnished during fiscal year 2006— 
(1)to individuals residing in Louisiana or Mississippi; and 
(2)to Hurricane Katrina evacuees regardless of their place of residence. 
(b)Hurricane Katrina evacuee definedFor purposes of this section, the term Hurricane Katrina evacuee means an individual who on any day during the week preceding August 29, 2005, had a residence in a parish or a county that was declared a major disaster area in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina. 
(c)Emergency designationThe preceding provisions of this Act are hereby designated as emergency requirements pursuant to subsections (a) and (b) of section 402 of H. Con. Res. 95 (109th Congress).  
 
